Title: To James Madison from Christopher Gore, 1 July 1803
From: Gore, Christopher
To: Madison, James


Sir,
London 1st. July 1803
Shortly after writing you under date 4 June, I received the original of your Letter of the 6th. April, and also the Documents therein stated to have been sent, in support of the claim of the Government of the United States on that of Great Britain, for what the former had paid, beyond its proportion, towards the expences of the late Board at Philadelphia. In consequence whereof application was made to Lord Hawkesbury by note, a copy of which is herewith enclosed, for reimbursement of a moiety of the Sums paid in America.
Mr. Hammond, the Under Secretary of State has assured me that the same has been submitted to the inspection of their Commissioners under the sixth article, and will receive the immediate attention of Government.
I do myself the honour to enclose a copy of a Note received from Lord Hawkesbury informing of the blockade of the Elbe: according to his desire, as therein expressed, I notified the same to our several Consuls residing in Great Britain.
The remittance of the Secretary of the Treasury of £4025.3.9 Sterling to supply the deficiency in the Diplomatic fund occasioned by the failure of Messrs. Bird, Savage & Bird, has been received and forwarded to Sir Francis Baring & Company with a copy of your Estimate of the various objects to which it was intended to apply the same.
In several cases, wherein I have been requested to apply to this Government for the release of vessels embargoed or detained, it is but justice to say the answers have been as prompt and satisfactory as could have been expected. With great respect, I have the honour to be, Sir, Your most ob. & hum. Servant
C. Gore
 

   
   RC and enclosures (DNA: RG 76, Great Britain, Treaty of 1794 [Art. 7], Unbound Records). RC in a clerk’s hand, signed by Gore; docketed by Wagner as received 30 Aug. For enclosures, see nn. 2 and 3.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:483–84.



   
   Gore enclosed a copy of his letter to Hawkesbury, 14 June 1803 (3 pp.; docketed by Wagner), requesting reimbursement of $15,516.27½ expended by the U.S. for the commission appointed under article 6 of the Jay treaty, this amount being justly chargeable to Great Britain.



   
   Enclosed is a copy of Hawkesbury to Gore, 28 June 1803 (3 pp.; docketed by Wagner), announcing the British blockade of the Elbe River in consequence of the French occupation of Hamburg.



   
   The estimate was enclosed in JM to Gallatin, 6 Apr. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:481–83).


